DETAILED ACTION
This Office action is a Corrected Notice of Allowability. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 10-14, 19-23, 26, 27, and 30-41 are currently pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on March 17, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The Examiner notes that the March 17, 2021 Information Disclosure Statement includes (2) truncated entries (NPL cite nos. 4 and 5). These entries, in their entirety, read:
QUALCOMM INCORPORATED: “UE Adaptation to the Traffic and UE Power Consumption Characteristics”, 3GPP Draft, 3GPP TSG-RAN WG1 Ad-Hoc Meeting 1901, R1-1900911 UE Adaptation for Power Saving, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-Antipolis Cedex, France, Vol. RAN WG1, No. Taipei, Taiwan, 20190121 – 20190125, 20 January 2019 (2019-01-20), XP051593757,pp. 1-24 Retrieved from the Internet: URL: http://www.3gpp.org/ftp/tsg%5Fran/WG1%5FRL1/TSGR1%5FAH/NR%5FAH%5F1901/Docs/R1%2D1900911%2Ezip, [retrieved on 2019-01-20], Chapters 1. 2.  

ZTE: "Discussion on Potential Techniques for UE Power Saving", 3GPP Draft, R1-1905047, 3GPP TSG RAN WG1 #96bis , Discussion on potential Techniques for UE Power Saving-Final, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921, Sophia-Anti, Vol. RAN WG1, no, Xi'an, China, 20190408 – 20190412, 3 April 2019 (2019-04-03), XP051707374, pp. 1-4, Retrieved from the Internet: URL:http://www.3gpp.org/ftp/tsg%5Fran/WG1%5FRL1/TSGR1%5F96b/Docs/R1%2D1905047%2Ezip [retrieved on 2019-04-03] Figure 3, Page 3, Paragraph 2.4, Page 4, Paragraph 3.

Allowable Subject Matter
3.	Claims 1-5, 10-14, 19-23, 26, 27, and 30-41 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: no single claim limitation patentably distinguishes over the prior art of record; rather, the combination is distinguishing, with the most notable limitations having been set forth in the December 29, 2021 submission.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476